Exhibit 99.1 1245 “Q” Street Lincoln, NE68508 Phone:402-475-2525 Fax:402-475-9061 Contact: Kevin R. Karas Chief Financial Officer 402-475-2525 NATIONAL RESEARCH CORPORATION ANNOUNCES SECOND QUARTER 2012 RESULTS Company Again Achieves Record Pace in Net New Sales. LINCOLN, Nebraska (August 7, 2012) — National Research Corporation (NASDAQ:NRCI) today announced results for the second quarter 2012. ● Net new sales of $6.0 million, up 18% ● Revenue up 13% to $20.6 million ● Operating income $5.2 million, up 36% ● Net income up 69% to $3.9 million ● Diluted earnings per share of $0.57, up 67% Announcing a record pace of net new sales, Michael D. Hays, chief executive officer of National Research Corporation, said, “Following record sales in the fourth quarter of 2011, we again matched that $6.0 million sales record in the second quarter of 2012.Strong market acceptance of our product portfolio is clearly being experienced by the Company.For example, Illuminate, our care transitions offering, has increased from $0.5 million to $1.9 million in contract value over the past twelve months.” Revenue for the quarter ended June 30, 2012, was $20.6 million, compared to $18.3 million for the same quarter in 2011.Net income for the quarter ended June 30, 2012, was $3.9 million, or $0.58 per basic share and $0.57 per diluted share, compared to $2.3 million for the second quarter 2011, or $0.35 per basic share and $0.34 per diluted share. In closing, Kevin Karas, chief financial officer of National Research Corporation, said, “Driven by increased net new sales, combined with favorable client contract renewal rates, our total contract value grew to $89.2 million as of June 30, 2012.Our second quarter financial results demonstrate the continued momentum and growth in contract value, revenue and earnings.It is important to note that our second quarter earnings included an income tax expense reduction of $620,000 as a result of favorable state income tax law changes.” 1 NRCI Announces Second Quarter 2012 Results Page 2 August 7, 2012 A listen-only simulcast of National Research Corporation’s 2012 second quarter conference call will be available online at www.earnings.com on August 8, 2012, beginning at 11:00 a.m. Eastern time.The online replay will follow approximately one hour later and continue for 30 days. For more than 30 years. National Research Corporation has been at the forefront of patient-centered care, helping healthcare providers measure and improve quality and services through analytics that offer a rich understanding of customers’ experiences, preferences, risks and behaviors across the healthcare continuum. This press release includes “forward-looking” statements related to the Company that can generally be identified as describing the Company’s future plans, objectives or goals.Such forward-looking statements are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those currently anticipated.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.For further information about the factors that could affect the Company’s future results, please see the Company’s filings with the Securities and Exchange Commission. 2 NRCI Announces Second Quarter 2012 Results Page 3 August 7, 2012 NATIONAL RESEARCH CORPORATION Unaudited Condensed Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Operating expenses: Direct expenses Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense), net: Interest income 6 3 12 5 Interest expense ) Other, net 29 9 14 ) Total other expense, net ) Income before income taxes Provision for income taxes Net income $ Net income per share, basic $ Net income per share, diluted $ Weighted average shares outstanding: Basic Diluted 3 NRCI Announces Second Quarter 2012 Results Page 4 August 7, 2012 NATIONAL RESEARCH CORPORATION Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands) (Dollars in thousands) Jun. 30, Dec. 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Income taxes receivable Other current assets Total current assets Net property and equipment Goodwill Other, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued compensation Income taxes payable Notes payable Total current liabilities Non-current liabilities Total Liabilities Shareholders’ Equity: Common stock, $0.001 par value; 20,000,000 shares authorized; issued 8,234,911in 2012 and 8,117,849 in 2011; outstanding 6,796,510in 2012 and 6,724,280 in 2011 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 4
